Citation Nr: 0031576	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-15 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to special monthly pension based upon the 
need for regular aid and attendance, or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to March 
1953, and from June 1956 to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claims 
seeking entitlement to service connection for post-traumatic 
stress disorder (PTSD), and  entitlement to special monthly 
pension based upon the need for regular aid and attendance, 
or at the housebound rate.  The RO also determined that new 
and material evidence had not been submitted to reopen a 
claim for frozen feet.  The veteran perfected an appeal as to 
all denials.  In November 1998, the RO granted service 
connection for residuals of frostbite of the feet, and this 
claim is therefore not before the Board at this time.


REMAND

I.  Special Monthly Pension

The veteran asserts that he is entitled to special monthly 
pension based on the need for regular aid and attendance of 
another person, and/or by reason of being housebound.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60%, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. 
§ 3.351(b), (c), and (d).  

Review of the claims file reveals that by rating decision in 
August 1993, the veteran was found eligible for nonservice-
connected disability pension.  A review of the claims file 
shows that the veteran's disabilities are: status post 
myocardial infarction, arteriosclerotic heart disease, status 
post coronary artery bypass, times five, and history of 
congestive heart failure, evaluated as 60 percent disabling, 
fungus infection, bilateral great toes, residuals of 
frostbite, evaluated as 10 percent disabling; and PTSD, 
evaluated as 0 percent disabling (noncompensable).

A review of the veteran's claim, received in July 1997, shows 
that he argues that he is entitled to the claimed benefits 
because of the severity of his anxiety, heart condition and 
chronic foot pain.

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  In this case, although the veteran was 
afforded VA general medical and PTSD examinations in 1998, it 
does not appear that the veteran has been afforded a VA 
examination for housebound status or permanent need for aid 
and attendance.  Given the recent changes in the law, on 
remand, the RO should arrange for such an examination.

In addition, review of a letter received from the veteran in 
June 1996 shows that he stated that he was receiving benefits 
from the Social Security Administration (SSA).  See also VA 
eligibility verification reports (VA Form 21-0516), dated in 
June 1997 and February 2000.  The SSA's records are not 
currently associated with the claims file.  On remand, the RO 
should contact the veteran and request that he state whether 
the SSA's records are relevant to either of his claims, 
followed by an attempt to obtain the SSA's records, if 
appropriate.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).


II  PTSD

The veteran asserts that he has PTSD as a result of 
witnessing combat during approximately three months of 
service in Korea.  In general, the veteran asserts that he 
served in Korea as a sentry and a cook while on temporary 
duty (TDY), and that during that time he was assigned to a 
radio relay unit (RRU) of the 5th Army located about 10 to 25 
miles from the city of Seoul.  He further asserts that the 
5th Army RRU was under almost constant attack and that it was 
overrun, and that during this time he saw (otherwise 
unidentified) soldiers and/or airmen killed at close range.  
The Board notes that the veteran has indicated that he cannot 
recall the exact spelling or pronunciation of the location of 
the 5th Army RRU, and that in an April 1998 letter he 
indicated that he was stationed at "Mascot Mountain."  In a 
VA Form 526, received in February 1958, he identified his 
place of service in Korea as "Mascout Mountain."  The Board 
further notes that in a December 1997 letter, the veteran 
asserted that his awards include the Bronze Star.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The Board initially notes that a response received from the 
National Personnel Center (NPRC), received in December 1997, 
indicates that the veteran's service records were missing and 
could not be reconstructed.  In such cases, there is a 
heightened duty to search for information from alternative 
sources and to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  See Dixon v. Derwinski, 3 
Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 
619, 620 (1992).  Furthermore, the claims file contains a 
February 1998 VA examination report, which shows that the 
veteran has been diagnosed with PTSD, and which appears to 
link his PTSD to claims of stressors encountered during 
service in Korea.  The Board finds that this report is 
sufficient to constitute medical evidence of a diagnosis of 
PTSD, and a nexus to active duty.  Finally, the Board notes 
that in November 1998, the RO granted service connection for 
residuals of frostbite apparently incurred during service in 
Korea.  There is therefore no dispute that the veteran served 
in Korea, although the dates are unclear.  For these, and the 
other reasons discussed below, the Board has determined that 
a remand is required.

The veteran's DD Form 214 for his first period of service 
indicates that his primary military occupational specialty 
(MOS) was "Apr Cook."  His awards are shown as the United 
Nations Service Medal and the Korean Service Medal.  It is 
indicated that the veteran had three months and 17 days of 
foreign and/or sea service.  His most significant duty 
assignment is listed as the 811th Food Service Squadron.  
Neither of the veteran's DD Form 214's indicate that he 
received a Bronze Star.  

A November 1999 letter from the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR) shows that that agency 
stated that it could not verify the veteran's claimed TDY in 
Korea, to include service with the 5th Army RRU, and that it 
did not verify participation in combat.  The USASCRUR's 
letter was accompanied by historical reports for the 811th 
Air Base Group (ABG), which it identified as the higher 
headquarters of the 811th Food Service Squadron.  These 
reports are dated between July and September of 1952.  

A review of the veteran's accounts of his stressors, as 
contained in letters received in September 1997, and April 
and June of 1998, shows that he has been unclear about his 
dates of service in Korea.  However, review of a VA Form 526, 
received in February 1958 (concerning a claim for residuals 
of frostbite), shows that the veteran reported that he 
departed Korea on December 19, 1952.  This form was completed 
far more contemporaneously to the veteran's service in Korea 
than his 1997 and 1998 letters, and the Board therefore 
considers it a more reliable source for determining the 
veteran's dates of service in Korea, and in developing his 
claim.  In this regard, the USASCRUR has provided unit 
histories for the veteran's parent unit for the period July 
to September of 1952.  However, the veteran's DD Form 214 for 
his first period of service indicates that he had three 
months and 17 days of foreign and/or sea service), and the 
veteran's December 1958 VA Form 526 shows that he stated that 
his service in Korea ended in Mid-December 1952.  It 
therefore appears that the veteran's Korean service occurred 
sometime between September and December of 1952.  Based on 
the foregoing, it appears that the correct unit histories 
have not been obtained.  On remand, the RO should request the 
unit histories for the 811th ABG for the period from 
September to December of 1952.  See e.g., Falk v. West, 12 
Vet. App. 402, 404 (1999).

The NPRC has indicated that morning reports (MR's) may verify 
daily personnel actions such as wounded in action and killed 
in action, and should be requested for a three month period.  
Under the circumstances, the Board finds that a remand is 
required in order for the RO to attempt to obtain MR's for 
the 811th Food Service Squadron for the period from September 
to December of 1952.  The Board notes that if the veteran's 
TDY with the 5th Army RRU is verified, that additional 
development may be warranted, to include obtaining MR's 
and/or unit histories for the 5th Army RRU for the period 
from September to December of 1952, in order to determine 
whether this unit sustained wounded or killed in action or 
otherwise participated in combat.  

The veteran has reported that he received a bronze star.  
However, service records do not show receipt of a bronze 
star.  On remand, the RO should contact the veteran and 
request that he provided additional details concerning his 
bronze star, followed by an attempt at verification with the 
Department of the Army.

A service dental record from the veteran's second period of 
service contains a notation that the veteran had a "history 
of patient being hospitalized for nervousness, subject to 
external nervous attacks."  The date of such hospitalization 
is not provided, and it is therefore unclear whether this 
hospitalization occurred during service.  Records of 
hospitalization prior to the veteran's separation from either 
his first or second periods of service are not currently 
associated with the claims file.  On remand, the veteran 
should be requested to identify the location and date of this 
hospitalization for nervousness, followed by an attempt to 
obtain these records, If the veteran reports that this 
hospitalization occurred during his service, the RO's search 
should include a request to the NPRC, and a search of the 
Surgeon General's Office (SGO) records, if appropriate.  See 
Hayre v. West, 188 F.3d 1327, 1331 (Fed. Cir. 1999).  

In a statement received in September 1997, the veteran stated 
that he had received treatment from "Dr. Cecil Wooten" of 
North Carolina, in November 1960, and "Dr. Gatlin" of 
Jacksonville, Florida, in 1962.  It does not appear that an 
attempt has been made to obtain these records.  On remand, 
the RO should request that the veteran provide the addresses 
of these health care providers.  If either of these addresses 
are obtained, the RO should attempt to obtain the records of 
treatment.

Finally, the Board notes that the claims file contains 
medical evidence showing that the veteran has been diagnosed 
with an anxiety disorder as well as PTSD, and that his PTSD 
diagnosis has been based on unverified stressors.  Therefore, 
at present, the evidence is conflicting as to whether the 
veteran has PTSD, and, if so, whether it is due to a verified 
stressor.  On remand, if the RO determines that the veteran 
does not have combat, but that one or more stressors are 
verified, an examination should be scheduled to determine 
whether the veteran has PTSD, and, if so, whether such PTSD 
is related to a verified inservice stressor.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request: 1) that he submit any additional 
details which may be of assistance to VA 
in verifying his receipt of a Bronze 
Star; 2) that the veteran identify any 
hospitalization for psychiatric treatment 
he received for nervousness, as indicated 
in his service dental records; 3) that he 
indicate whether the SSA has records 
which are relevant to either of his 
claims; and 4) that he provide the full 
addresses of Dr. Cecil Wooten of North 
Carolina, and Dr. Gatlin of Jacksonville, 
Florida.  

2.  Upon receipt of the veteran's 
response, or after a reasonable period of 
time has passed without a response to the 
inquiries outlined in the first paragraph 
of this REMAND, and after obtaining any 
necessary authorization, the RO should: 
1) contact the Department of the Army and 
attempt to verify the veteran's receipt 
of a Bronze Star; 2) attempt to obtain 
any identified records of treatment for 
nervousness prior to the veteran's 
separation from his second period of 
service; 3) attempt to obtain the SSA's 
records, provided that the veteran has 
indicated that they are relevant to 
either of his claims; and 4) provided 
that the addresses of Dr. Cecil Wooten 
and/or Dr. Gatlin have been provided, the 
RO should attempt to obtain such records.

3.  The RO should contact the National 
Archives and Records Administration 
(NARA) and ask that facility to search 
for "Morning Reports" (DA Form 1) for 
the 811th Food Service Squadron, from 
September to December of 1952.  Any 
information received must be associated 
with the claims folder.  

4.  Upon receipt of the requested MR's, 
or if they are determined to be 
unobtainable by the RO pursuant to the 
second paragraph of this REMAND, the RO 
should formally determine whether the 
veteran engaged in combat with the enemy.  
If the RO determines that the veteran did 
not engage in combat with the enemy, the 
should prepare a report detailing the 
nature of any stressor(s) which it has 
determined is verified by the record.  If 
no stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
file. 

5.  If, and only if, the RO determines 
that the veteran did not participate in 
combat, but that the record establishes 
the existence of a stressor or stressors, 
then the RO should schedule the veteran 
for an examination by a VA psychiatrist 
to determine whether the veteran has PTSD 
under the criteria as set forth in DSM-
IV, and, if the veteran has PTSD, whether 
it is related to any verified 
stressor(s).  The RO must provide the 
examiner with a summary of any verified 
stressor(s), and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examination report should 
include a complete rationale for all 
opinions expressed.  It is imperative 
that the claims file be reviewed by the 
examiner in connection with the 
examination.

6.  The RO should schedule the veteran 
for a VA aid and attendance/housebound 
examination.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  Specifically the examiner 
should provide the following information:

a) The examiner should perform a thorough 
review of the veteran's claims file and 
medical history and should state in the 
examination report that such review has 
been conducted.

b) The examiner should state whether or 
not the veteran is substantially confined 
to his dwelling and the immediate 
premises due to his disabilities and the 
resulting confinement will continue 
throughout his lifetime.

c) The examiner should state whether or 
not the veteran is blind or so nearly 
blind as to have corrected visual acuity 
of 5/200 or less in both eyes, or 
concentric contraction of the visual 
field to 5 degrees or less.

d) The examiner should state whether or 
not the veteran is a patient in a nursing 
home because of mental or physical 
incapacity.

e) The examiner should state whether or 
not the veteran is helpless or so nearly 
helpless as to require the regular aid 
and attendance of another person.

f) The examiner should state whether or 
not the veteran is able to dress or 
undress himself or to keep himself 
ordinarily clean and presentable.

g) The examiner should state whether or 
not the veteran has the frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports or belts lacing at 
the back).

h) The examiner should state whether or 
not the veteran is unable to feed himself 
through loss of coordination of the upper 
extremities or through extreme weakness.

i) The examiner should state whether or 
not the veteran is able to attend to the 
wants of nature.

j) The examiner should state whether or 
not the veteran has incapacity, physical 
or mental, which requires care or 
assistance on a regular basis to protect 
the claimant from hazards or dangers 
incident to his daily environment.

7.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of service 
connection for PTSD on a de novo basis, 
to include a formal determination as to 
whether the veteran was engaged in 
combat, and the issue of entitlement to 
special monthly pension based upon the 
need for regular aid and attendance, or 
at the housebound rate.

8.  The veteran is informed that he 
remains under a duty to submit evidence 
in support of the claims.  If the veteran 
has or can obtain evidence that 
establishes that he participated in 
combat during his service in Korea, or 
that he is entitled to special monthly 
pension based on the need for regular aid 
and attendance of another person, and/or 
by reason of being housebound, that 
evidence must be submitted by him to the 
RO.  If he has any records of treatment 
for psychiatric symptoms which are not 
currently associated with the claims 
file, he should submit these records to 
VA.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



- 12 -


- 1 -


